           Case 1:15-cr-00095-AJN Document 2789 Filed 03/16/20 Page 1 of 1

919 THIRD AVENUE NEW YORK, NY 10022-3908




March 16, 2020                                                              Anthony S. Barkow
                                                                            +1 212 891 1662
BY ECF AND EMAIL                                                            ABarkow@jenner.com
The Honorable Alison J. Nathan
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 2102
New York, NY 10007
Re:     United States v. Dante Stephens, No. 15-cr-95 (AJN)

Dear Judge Nathan:

As counsel to Dante Stephens, we respectfully move, per the attached emergency motion for
reconsideration of bail conditions, that Mr. Stephens be released from the MCC to remain in home
confinement until his violation of supervised release (“VOSR”) hearing on March 25, 2020. The
Government and Probation do not consent to this request.

If the Court wishes to hold a hearing on this motion for reconsideration, the defense is available for a hearing
by phone or video at which we would waive our client’s presence, as explained in our motion. If bail is not
granted, and in the event the VOSR hearing can be expedited, defense counsel is now available for such a
hearing the week of March 16, 2020, although seriously questions whether holding such a hearing (with the
need for in person testimony) is advisable or safe. The Government does not oppose moving the VOSR
hearing to an earlier date, and will respond with its availability today after consulting with its witnesses.

Please note that we believe Mr. Stephens’s next state court date is also currently scheduled for March 25
and, if it goes forward, thus conflicts with the current date for the VOSR.

Dated: March 16, 2020                                               Respectfully submitted,

                                                                    JENNER & BLOCK LLP

                                                                    By: /s/ Anthony S. Barkow

                                                                    Anthony S. Barkow
                                                                    JENNER & BLOCK LLP
                                                                    919 Third Avenue
                                                                    New York, New York 10022-3908
                                                                    Telephone: (212) 891-1600
                                                                    Facsimile: (212) 891-1699
                                                                    abarkow@jenner.com
                                                                    Attorney for Dante Stephens

cc:       AUSA Jessica Feinstein (via ECF and email); AUSA Jamie Bagliebter (via ECF and email);
          Probation Officer Lauren Blackford (via ECF and email)




CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC                WWW.JENNER.COM
